 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDacceptance of the clearance card presented to it by the member involved,as providedin the constitution or by the issuance of the temporary permit hereinafter described.If the member involved does not present a clearance card to such other Local Union,or the Local Union to which the clearance card is presented fails to act thereon,or the Local Union to which the clearance card is presented acts thereon and refusesto affiliate such member,and the Business Representative of such other Local Union,in such cases,shall thereupon consent to the issuance of the temporary permit(described herein)then the member involved shall be entitled to receive and requiredto secure successively,during the period within which said consent be granted andhis work continue,such number of weekly journeymen engineers'temporary permitsif he is a hoisting and portable engineer,or monthly journeymen engineers'tempo-rary permits if he is a stationary engineer,as shall be issued to him by the saidBusiness Representative under the regulations establishedby theGeneral ExecutiveBoard.Such permits shall,for the period issued,allow the holder thereof to seek,accept, and hold employment within the territorial jurisdiction of such other LocalUnion out of which said temporary permits shall be issued,but subject always tosuch regulations as shall be imposed thereon by the General Executive Board.Art.XV.Sec. 3(c)No member of this organization shall be permitted to remain at work at the craftin the territorial jurisdiction of any other Local Union than the one to which heshall belong for a longer period of time than thatcovered bythe temporary permitissued to him, nor shall any such member working under the authority conferred bya temporary permit be removed from said work or replacedby a member of theLocal Union issuing the said temporary permit until the expiration of the period forwhich the said temporary permit was issued,unless such removal be for a good andsufficient cause.Art. XV.Sec. 3 (d)Each LocalUnion issuing or required to issue the temporary permits describedin this Article shall charge to and collect from all those Engineers,Apprentices andJunior Engineers within its territorial jurisdiction to whom this article shall apply,minimum weekly permit dues of $2 each,and shall thereupon issue to each suchmember the temporary permit involved.Art. XXIIISubdiv. 3 Section (a)Members of Local Unions shall conform to and abide by the Constitution, Laws,Rules, Obligation and Ritual,and the decisions,rulings, orders and directions of anyauthority of the International Union empowered by this Constitution to makethem....Each member shall hire none but those in good standing with a Unionhawing jurisdiction over the work to be done nor purchase commodities without theunion label thereon when otherwise possible... .JasperWood Products Co., Inc.andFurniture and VeneerWorkers Local Union#331, Upholsterers'International UnionofNorth America,AFL-CIO,Petitioner.Case No. 35-RC-1490.March 4,1959SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election,issued by theNational Labor Relations Board on November 14,1957,1an election bysecret ballot was conducted on December 6, 1957, among certain em-1Unpublished.123 NLRB No. 9. JASPER WOOD PRODUCTS CO., INC.29ployees of the Employer under the direction and supervision of theRegional Director for the Ninth Region.Upon conclusion of the elec-tion, a tally of ballots was issued and served upon the parties.Thetally showed that, of the approximately 208 eligible voters, 68 votedfor the Petitioner, 124 voted against the Petitioner, and 7 ballots werechallenged, a number insufficient to affect the results of the election.There was one void ballot.On December 12, 1957, the Petitioner filed timely objections to theconduct of the election.On November 18, 1958, following an investi-gation, the Regional Director issued and duly served upon the partieshis report on objections in which he found that two of the objectionsraised substantial and material issues, and recommended that the elec-tion be set aside and a new election held 2Thereafter, the Employerfiled timely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Fanning].The Board has considered the Regional Director's report and theEmployer's exceptions, and upon the entire record in this case finds:The Petitioner alleges in its remaining objections that the Employercalled its employees individually and in small groups to the generalmanager's office shortly before the election for the purpose of discuss-ing the election and, through supervisors, interrogated certain em-ployees as to how they intended to vote. The Regional Director foundthat during the 2-week period preceding the election and after theissuance of the Decision and Direction of Election herein, the generalmanager systematically called numerous employees, individually andin small groups, into his office, where, after initiating a discussion ofthe election, he stated the Employer's concern about it and campaignedagainst the Union.He further found that employees were called intoa foreman's office in the core department where a superintendent talkedto them about the election.The Regional Director also found that aforeman had questioned two employees concerning their voting inten-tions and concluded that the Employer, by the foregoing questioningof employees and calling them individually into the general manager'soffice and urging them to reject the Union, interfered with their free-dom of choice of a bargaining representative.In its exceptions, the Employer, although not challenging theRegional Director's finding that the interviews occurred, contends.that the employees were not systematically called into the generalmanager's office and that the interviews were mere spontaneousdiscussions.'Even so, it is the isolation of individuals or of small2As no exceptions were taken to the recommendations that the other 1-3 objections beoverruled, we hereby adopt them.3 The Employer also asserts in its exceptions that only one isolated incident of a fore-man questioning an employee as to his voting intention occurred, which is an insufficientbasis for setting aside the election. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDgroups of employees from their fellow employees in the locus ofmanagerial authority which supports the inference that employerexpressions of antiunion sentiment in such circumstances border tooclose upon coercive influence upon the choice of the employees laterexpressed in the election.Moreover, the Employer does not disputethe Regional Director's finding that numerous employees were calledindividually by the superintendent into an office of a foreman wherethey were interrogated about their voting intentions and were solic-ited to vote against the Petitioner.The Employer contends only thatthe office was used because it was more convenient than the productionfloor.However, the impact on the employees interviewed is the sameregardless of the reason for the selection of the place of the interviews.Accordingly, we agree with the Regional Director that the Employer,by its technique of interviewing a substantial number of its employees,individually or in small groups, in the general manager's office andthe foreman's office several days prior to the election and urging themto reject the Union, and in the case of the superintendent, interrogat-ing them about their voting intentions, interfered with the exerciseof a free choice by the employees in the selection of a bargainingrepresentative and warrants setting aside the election, regardlessof the non coercive tenor of the actual remarks. In reaching our deter-inination, we have relied upon the conduct relating to the interviewsand not upon the Regional Director's finding concerning the question-ing of employees by foremen.We shall, therefore, direct that theelection be set aside, and a second election be conducted.'[The Board set aside the election held on December 6, 1957.][Text of Direction of Second Election omitted from publication.]*SeeGeneral Cable Corporation,117 NLRB573;Qacaliton,115 NLRB 65.-GlobeMotors,Inc.andInternational Association of Machinists,.AFL-CIO,Petitioner.Case No. 10-RC-4?45.March 4, 1959DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on November 25, 1958, underthe direction and supervision of the Regional Director for the TenthRegion, among the employees in the appropriate unit. Following theelection, the Regional Director served upon the parties a tally of123 NLRB No. 6.